Exhibit 10.129

 

Countrywide Financial Corporation
Executive Contribution Account Plan

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1. Definitions

1

1.1

“Account”

1

1.2

“Beneficiary”

1

1.3

“Beneficiary Designation Form”

1

1.4

“Benefit Distribution Date”

1

1.5

“Board”

1

1.6

“Change in Control”

1

1.7

“Code”

3

1.8

“Committee”

3

1.9

“Company”

3

1.10

“Compensation”

4

1.11

“Disability” or “Disabled”

4

1.12

“ERISA”

4

1.13

“Initial Account Balance”

4

1.14

“Key Employee”

4

1.15

“Participant”

4

1.16

“Plan”

4

1.17

“Plan Year”

4

1.18

“Retirement”, “Retire(s)” or “Retired”

4

1.19

“SERP”

4

1.20

“Termination of Employment”

4

1.21

“Unforeseeable Financial Emergency”

4

1.22

“Years of Plan Participation”

5

1.23

“Years of Service”

5

 

 

 

ARTICLE 2. Participation

5

2.1

Participation

5

 

 

 

ARTICLE 3. Accounts

5

3.1

Initial Account Balance

5

3.2

Company Contributions

5

3.3

Paid Leave of Absence

6

3.4

Vesting

6

3.5

Investment of Accounts

6

 

 

 

ARTICLE 4. Distributions

6

4.1

Payment of Benefit

6

4.2

In-Service Distributions

7

 

 

 

ARTICLE 5. Beneficiary Designation

7

5.1

Beneficiary

7

5.2

Acknowledgment

7

5.3

No Beneficiary Designation

7

 

 

 

ARTICLE 6. Termination and Amendment

8

6.1

Termination of Plan

8

 

--------------------------------------------------------------------------------


 

ARTICLE 7. Administration

8

7.1

Committee Duties

8

7.2

Agents

8

7.3

Binding Effect of Decisions

9

7.4

Indemnity of Committee

9

 

 

 

ARTICLE 8. Other Benefits and Agreements

9

8.1

Coordination with Other Benefits and Agreements

9

 

 

 

ARTICLE 9. Claims Procedures

9

9.1

Presentation of Claim

9

9.2

Notification of Decision

9

9.3

Review of a Denied Claim

10

9.4

Decision on Review

10

 

 

 

ARTICLE 10. Miscellaneous

11

10.1

Status of Plan

11

10.2

Unsecured General Creditor

11

10.3

Company’s Liability

11

10.4

Nonassignability

11

10.5

Not a Contract of Employment

12

10.6

Furnishing Information

12

10.7

Terms

12

10.8

Captions

12

10.9

Governing Law

12

10.10

Notice

12

10.11

Withholding

13

10.12

Successors

13

10.13

Spouse’s Interest

13

10.14

Validity

13

10.15

Incompetent

13

10.16

Insurance

13

 

--------------------------------------------------------------------------------


 

COUNTRYWIDE FINANCIAL CORPORATION

EXECUTIVE CONTRIBUTION ACCOUNT PLAN

 

Purpose

 

The purpose of this Plan is to provide specified benefits to certain key
employees of Countrywide Financial Corporation (the “Company”) (and
participating subsidiaries) who are expected to contribute materially to the
continued growth, development and future business success of the Company. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

 


ARTICLE 1.
DEFINITIONS


 

Unless otherwise clearly apparent from the context, the following phrases or
terms shall have the following meanings:

 

1.1           “Account” shall mean, on any date, the sum of (i) the Initial
Account Balance, (ii) the Company’s annual contributions hereunder, and
(iii) earnings credited or debited to the Account, less (iv) any distributions
made to the Participant or his Beneficiary hereunder. The Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts payable hereunder.

 

1.2           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 5, to receive benefits
under this Plan upon a Participant’s death.

 

1.3           “Beneficiary Designation Form” shall mean the form established
from time to time by the Committee to designate one or more Beneficiaries.

 

1.4           “Benefit Distribution Date” shall mean the date upon which a
Participant becomes entitled to a distribution of his vested Account balance.
Except with respect to Key Employees, a Participant’s Benefit Distribution Date
shall be the date which is sixty (60) days following the date on which he has a
Termination of Employment (including by reason of Retirement, death or
Disability). A Key Employee’s Benefit Distribution Date shall be the last day of
the six-month period immediately following the date on which the Participant has
such a Termination of Employment.

 

1.5           “Board” shall mean the board of directors of the Company.

 

1.6           “Change in Control” shall mean the first to occur of any of the
following events:

 


(A)           AN ACQUISITION (OTHER THAN DIRECTLY FROM THE COMPANY) OF ANY
COMMON STOCK OR OTHER “VOTING SECURITIES” (AS HEREINAFTER DEFINED) OF THE
COMPANY BY ANY “PERSON” (AS THE TERM PERSON IS USED FOR PURPOSES OF SECTION
13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)), IMMEDIATELY AFTER WHICH SUCH PERSON HAS “BENEFICIAL OWNERSHIP” (WITHIN
THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF TWENTY FIVE

 

--------------------------------------------------------------------------------


 


PERCENT (25%) OR MORE OF THE THEN OUTSTANDING SHARES OF THE COMPANY’S COMMON
STOCK OR THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING
SECURITIES; PROVIDED, HOWEVER, IN DETERMINING WHETHER A CHANGE IN CONTROL HAS
OCCURRED, VOTING SECURITIES WHICH ARE ACQUIRED IN A “NON-CONTROL ACQUISITION”
(AS HEREINAFTER DEFINED) SHALL NOT CONSTITUTE AN ACQUISITION WHICH WOULD CAUSE A
CHANGE IN CONTROL. FOR PURPOSES OF THIS AGREEMENT, (1) ”VOTING SECURITIES” SHALL
MEAN THE COMPANY’S OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS AND (2) A “NON-CONTROL ACQUISITION” SHALL MEAN AN
ACQUISITION BY (I) AN EMPLOYEE BENEFIT PLAN (OR A TRUST FORMING A PART THEREOF)
MAINTAINED BY (A) THE COMPANY OR (B) ANY CORPORATION OR OTHER PERSON OF WHICH A
MAJORITY OF ITS VOTING POWER OR ITS VOTING EQUITY SECURITIES OR EQUITY INTEREST
IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY (FOR PURPOSES OF THIS
DEFINITION, A “SUBSIDIARY”), (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
(III) ANY PERSON IN CONNECTION WITH A “NON-CONTROL TRANSACTION” (AS HEREINAFTER
DEFINED);


 


(B)           THE INDIVIDUALS WHO, AS OF  SEPTEMBER 13, 1996 ARE MEMBERS OF THE
BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST TWO
THIRDS OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S COMMON STOCKHOLDERS, OF ANY NEW
DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT BOARD,
SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A
MEMBER OF THE INCUMBENT BOARD; PROVIDED FURTHER, HOWEVER, THAT NO INDIVIDUAL
SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH INDIVIDUAL INITIALLY
ASSUMED OFFICE AS A RESULT OF EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST”
(AS DESCRIBED IN RULE 14A-11 PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL
OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON
OTHER THAN THE BOARD (A “PROXY CONTEST”) INCLUDING BY REASON OF ANY AGREEMENT
INTENDED TO AVOID OR SETTLE ANY ELECTION CONTEST OR PROXY CONTEST; OR


 


(C)           THE CONSUMMATION OF:


 

(I)            A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING THE COMPANY,
UNLESS SUCH MERGER, CONSOLIDATION OR REORGANIZATION IS A “NON- CONTROL
TRANSACTION.”  A “NON-CONTROL TRANSACTION” SHALL MEAN A MERGER, CONSOLIDATION OR
REORGANIZATION OF THE COMPANY WHERE:

 

(A)          THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY BEFORE SUCH MERGER,
CONSOLIDATION OR REORGANIZATION, OWN DIRECTLY OR INDIRECTLY IMMEDIATELY
FOLLOWING SUCH MERGER, CONSOLIDATION OR REORGANIZATION, AT LEAST SEVENTY PERCENT
(70%) OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE
CORPORATION RESULTING FROM SUCH MERGER, CONSOLIDATION OR REORGANIZATION (THE
“SURVIVING CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP
OF THE VOTING SECURITIES IMMEDIATELY BEFORE SUCH MERGER, CONSOLIDATION OR
REORGANIZATION;

 

2

--------------------------------------------------------------------------------


 

(B)           THE INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD
IMMEDIATELY PRIOR TO THE EXECUTION OF THE AGREEMENT PROVIDING FOR SUCH MERGER,
CONSOLIDATION OR REORGANIZATION CONSTITUTE AT LEAST TWO-THIRDS OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION, IN THE EVENT THAT,
IMMEDIATELY FOLLOWING THE CONSUMMATION OF SUCH TRANSACTION, A CORPORATION
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE VOTING SECURITIES
OF THE SURVIVING CORPORATION; AND

 

(C)           NO PERSON OTHER THAN (I) THE COMPANY, (II) ANY SUBSIDIARY,
(III) ANY EMPLOYEE BENEFIT PLAN (OR ANY TRUST FORMING A PART THEREOF) MAINTAINED
BY THE COMPANY, THE SURVIVING CORPORATION, OR ANY SUBSIDIARY, OR (IV) ANY PERSON
WHO, IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR REORGANIZATION HAD
BENEFICIAL OWNERSHIP OF TWENTY FIVE PERCENT (25%) OR MORE OF THE THEN
OUTSTANDING VOTING SECURITIES OR COMMON STOCK OF THE COMPANY, HAS BENEFICIAL
OWNERSHIP OF TWENTY FIVE PERCENT (25%) OR MORE OF THE COMBINED VOTING POWER OF
THE SURVIVING CORPORATION’S THEN OUTSTANDING VOTING SECURITIES OR ITS COMMON
STOCK;

 

(II)           A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR

 

(III)          THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY TO ANY PERSON (OTHER THAN A TRANSFER TO A SUBSIDIARY).

 

NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE ANY PERSON (THE “SUBJECT PERSON”) ACQUIRED BENEFICIAL OWNERSHIP
OF MORE THAN THE PERMITTED AMOUNT OF THE THEN OUTSTANDING COMMON STOCK OR VOTING
SECURITIES AS A RESULT OF THE ACQUISITION OF COMMON STOCK OR VOTING SECURITIES
BY THE COMPANY WHICH, BY REDUCING THE NUMBER OF SHARES OF COMMON STOCK OR VOTING
SECURITIES THEN OUTSTANDING, INCREASES THE PROPORTIONAL NUMBER OF SHARES
BENEFICIALLY OWNED BY THE SUBJECT PERSONS; PROVIDED, HOWEVER, THAT IF A CHANGE
IN CONTROL WOULD OCCUR (BUT FOR THE OPERATION OF THIS SENTENCE) AS A RESULT OF
THE ACQUISITION OF COMMON STOCK OR VOTING SECURITIES BY THE COMPANY, AND AFTER
SUCH SHARE ACQUISITION BY THE COMPANY, THE SUBJECT PERSON BECOMES THE BENEFICIAL
OWNER OF ANY ADDITIONAL COMMON STOCK OR VOTING SECURITIES WHICH INCREASES THE
PERCENTAGE OF THE THEN OUTSTANDING COMMON STOCK OR VOTING SECURITIES
BENEFICIALLY OWNED BY THE SUBJECT PERSON, THEN A CHANGE IN CONTROL SHALL OCCUR.

 

1.7           “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time and any related regulations or other guidance issued
thereunder.

 

1.8           “Committee” shall mean the committee described in Article 10.

 

1.9           “Company” shall mean Countrywide Financial Corporation, a Delaware
corporation, and any successor thereto.

 

3

--------------------------------------------------------------------------------


 

1.10         “Compensation” shall mean the sum of a Participant’s base salary
and any bonus paid to the Participant during any Plan Year, in each case, before
reduction for compensation deferred pursuant to all qualified, non-qualified and
Code Section 125 plans, up to a maximum aggregate amount of three million
dollars ($3,000,000).

 

1.11         “Disability” or “Disabled” shall mean a “disability”, as such term
is defined in Code Section 409A.

 

1.12         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time, and any related regulations or
other guidance issued thereunder.

 

1.13         “Initial Account Balance” of a Participant shall mean the amount
set forth on the schedule attached hereto.

 

1.14         “Key Employee” shall mean any Participant who is a “key employee”
within the meaning of Code Section 409A.

 

1.15         “Participant” shall mean any employee of the Company (or any
participating subsidiary) who becomes a Participant in accordance with Section
2.1 hereof.

 

1.16         “Plan” shall mean the Countrywide Financial Corporation Executive
Contribution Account Plan.

 

1.17         “Plan Year” shall mean the calendar year.

 

1.18         “Retirement”, “Retire(s)” or “Retired” shall mean a Participant’s
separation from service with the Company on or after the earlier of the
attainment of (a) age sixty-five (65) or (b) age fifty-five (55) with ten (10)
Years of Service.

 

1.19         “SERP” shall mean the Countrywide Financial Corporation
Supplemental Executive Retirement Plan.

 

1.20         “Termination of Employment” shall mean a Participant’s separation
from service with the Company for any reason other than Retirement, Disability,
death or an authorized leave of absence (as determined in accordance with Code
Section 409A).

 

1.21         “Unforeseeable Financial Emergency” shall mean an unforeseeable
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, all as determined
in the sole discretion of the Committee, which shall interpret such term
consistent with Code Section 409A.

 

4

--------------------------------------------------------------------------------


 

1.22         “Years of Plan Participation” shall mean the total number of full
Plan Years a Participant has been a Participant in the Plan prior to his or her
Termination of Employment, including any years of participation in the SERP
prior to the commencement of participation hereunder.

 

1.23         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by the Company. The Committee shall make a
determination, in its sole discretion, as to whether any partial year of
employment shall be counted as a Year of Service.

 


ARTICLE 2.
PARTICIPATION

 

2.1           Participation.  Any employee of the Company (or any participating
subsidiary) who, on January 1, 2006, is (a) a Managing Director (or is employed
in a more senior position) or (b) an Executive Vice President who has completed
at least five (5) Years of Service as of December 31, 2005, automatically shall
become a Participant on January 1, 2006. On or after January 1, 2006, anyone who
becomes a Managing Director (or is employed in a more senior position) or who
completes five (5) Years of Service as an Executive Vice President automatically
shall become a Participant on the first day of the  calendar year next following
the date on which the individual attains such status. Any employee who is a
Participant in the SERP shall not be eligible to participate herein.

 


ARTICLE 3.
ACCOUNTS


 

3.1           Initial Account Balance. As of January 1, 2006, each Participant
shall be credited with his or her Initial Account Balance, if any.

 

3.2           Company Contributions.

 


(A)           FOR EACH PLAN YEAR, THE COMPANY SHALL MAKE THE FOLLOWING
CONTRIBUTION TO A PARTICIPANT’S ACCOUNT: 

 

Position

 

Percentage of
Compensation

 

Senior Managing Director

 

5

%

Managing Director

 

2

%

Executive Vice President

 

1

%

 

Such contribution shall be made by March 15th of the year following the year in
which it is earned.

 

5

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL MAKE NO
CONTRIBUTION FOR ANY PARTICIPANT WHO (I) RETIRES, DIES, SUFFERS A DISABILITY OR
INCURS A TERMINATION OF EMPLOYMENT PRIOR TO DECEMBER 31ST OF THE YEAR WITH
RESPECT TO WHICH THE CONTRIBUTION IS BEING MADE, OR (II) INCURS A TERMINATION OF
EMPLOYMENT FOLLOWING DECEMBER 31ST BUT BEFORE THE DATE ON WHICH THE CONTRIBUTION
IS ACTUALLY MADE, UNLESS SUCH PARTICIPANT IS FULLY VESTED IN HIS ACCOUNT AS OF
THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


(C)           THE COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS
SOLE DISCRETION, TO MAKE AN ADDITIONAL CONTRIBUTION IN ANY YEAR, BASED UPON ITS
ATTAINMENT OF CERTAIN PERFORMANCE GOALS OR TARGETS SET BY THE COMMITTEE FOR THAT
YEAR AND COMMUNICATED TO THE AFFECTED PARTICIPANTS. ANY SUCH TARGETS AND THE
AMOUNT OF THE DISCRETIONARY CONTRIBUTION, IF ANY, SHALL BE ESTABLISHED BY THE
COMMITTEE WITHIN NINETY (90) DAYS OF (I) THE BEGINNING OF THE APPLICABLE PLAN
YEAR OR (II) THE DATE ON WHICH AN INDIVIDUAL FIRST BECOMES A PARTICIPANT.


 

3.3           Paid Leave of Absence.  If a Participant is authorized by the
Company to take a paid leave of absence or takes an unpaid leave of absence with
the Company’s consent he or she shall continue to be entitled to a Company
contribution while on such leave.

 

3.4           Vesting.  A Participant shall vest in the balance in her Account
upon (a) attaining age 65, or his death, or Disability while employed or (b) the
completion of ten (10) Years of Service with the Company, plus the attainment of
the earlier of age 55 or five Years of Plan Participation.

 

3.5           Investment of Accounts.  Each Participant shall be entitled to
direct the investment of the amount in his Account in the manner and time, and
among the investment media permitted under, the Company’s Executive Deferred
Compensation Plan, and/or any other investment vehicle selected by the Company’s
Investment Committee for Employee Benefit Plans (or any successor thereto).
Notwithstanding the foregoing, such investments are for measurement purposes
only, and a Participant’s election of any such investment fund, the allocation
of her Account balance thereto, and the crediting or debiting of earnings
thereon, shall not be considered or construed in any manner as an actual
investment of her Account balance in any such investment media but shall at all
times be a bookkeeping entry only. The Participant shall at all times remain an
unsecured creditor of the Company.

 


ARTICLE 4.
DISTRIBUTIONS

 

4.1           Payment of Benefit.

 


(A)           UPON A PARTICIPANT’S DEATH OR DISABILITY, SHE (OR HER ESTATE OR
LEGAL REPRESENTATIVE, AS APPLICABLE) SHALL RECEIVE HER VESTED ACCOUNT BALANCE IN
A SINGLE LUMP SUM BEGINNING ON, AND DETERMINED AS OF, HER BENEFIT DISTRIBUTION
DATE.


 


(B)           A PARTICIPANT SHALL HAVE THE RIGHT TO ELECT TO RECEIVE HER VESTED
ACCOUNT BALANCE UPON RETIREMENT OR TERMINATION OF EMPLOYMENT IN EITHER (I) A
SINGLE LUMP SUM OR

 

6

--------------------------------------------------------------------------------


 


(B) AN ANNUITY PAYABLE IN EQUAL MONTHLY INSTALLMENTS OVER A PERIOD OF FIVE (5),
TEN (10) OR FIFTEEN (15) YEARS, IN EACH CASE, BEGINNING ON HER BENEFIT
DISTRIBUTION DATE. SUCH ELECTION SHALL BE MADE IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE, INCLUDING ANY FORM THE COMMITTEE DEEMS
APPROPRIATE. IF A PARTICIPANT DOES NOT MAKE AN ELECTION WITH RESPECT TO THE
PAYMENT OF HER BENEFIT, SHE SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE A LUMP
SUM PAYMENT.


 

4.2           In-Service Distributions.  Notwithstanding the foregoing, a
Participant shall be entitled to an immediate distribution of all or a portion
of his vested Account balance upon the occurrence of an Unforeseeable Financial
Emergency, provided that the amount that may be distributed shall be limited to
the lesser of the amount needed to relieve such Unforeseeable Financial
Emergency or the maximum amount permitted by Code Section 409A (as determined by
the Committee, in its sole discretion). No other in-service distributions are
permissible, except to the extent such distribution is permitted by Code Section
409A.

 


ARTICLE 5.
BENEFICIARY DESIGNATION

 

5.1           Beneficiary.  At the time an Employee becomes a Participant, he
shall have the right to designate and/or change primary and/or contingent
beneficiaries to receive any benefits payable under the Plan upon his death by
completing and submitting a Beneficiary Designation Form to the Committee,
together with any other form or information required by the Committee. The
Beneficiary Designation hereunder may be the same as or different from such
designation under any other plan of the Company. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.

 

5.2           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

 

5.3           No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, the
Participant’s designated Beneficiary shall be deemed to be her surviving spouse,
or, if none, the executor or personal representative of the Participant’s
estate.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 6.
TERMINATION AND AMENDMENT

 

6.1           Termination and Amendment.

 

(a)           The Company reserves the right at any time, or from time to time,
to amend or terminate the Plan by action of the Compensation Committee of the
Board. Following a termination of the Plan, the balances in each Participant’s
Account shall remain in the Plan until the Participant becomes eligible for a
distribution in accordance with the terms of the Plan. Notwithstanding the
foregoing, to the extent permissible under Code Section 409A and other
applicable law, following a Change in Control, the Company shall be permitted to
(i) terminate the Plan by action of the Board, and (ii) distribute the vested
Account balances to Participants in a lump sum no later than twelve (12) months
after a Change in Control, within the meaning of Section 409A of the Code.

 

(b)           Notwithstanding anything herein to the contrary, no amendment or
modification shall decrease the value of a Participant’s vested Account balance
at the time the amendment or modification is made.

 

(c)           Notwithstanding any provision of the Plan to the contrary, in the
event that the Company, in its sole discretion, determines that any provision of
the Plan may cause amounts deferred under the Plan to become immediately taxable
to any Participant under Code Section 409A, the Company may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan, and/or (ii) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
Code Section 409A.

 


ARTICLE 7.
ADMINISTRATION

 

7.1           Committee Duties.  Except as otherwise provided herein, the Plan
shall be administered by the Company’s Administrative Committee for Employee
Benefit Plans. The Committee shall also have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan, and (ii) decide or resolve any and all
questions, including benefit entitlement determinations and interpretations of
the Plan, as may arise in connection with the Plan. Committee members may be
Participants hereunder, but shall not vote or act on any matter relating solely
to himself or herself. When making a determination or calculation, the Committee
shall be entitled to rely on information furnished by a Participant or the
Company (including the Board or the Compensation Committee).

 

7.2           Agents.  The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative), and may from time to time consult with
counsel.

 

8

--------------------------------------------------------------------------------


 

7.3           Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

7.4           Indemnity of Committee.  The Company shall indemnify and hold
harmless the members of the Committee, any employee to whom the duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, or any such employee.

 


ARTICLE 8.
OTHER BENEFITS AND AGREEMENTS

 

8.1           Coordination with Other Benefits and Agreements.  The benefits
provided for a Participant (or Beneficiary, as applicable) under the Plan are in
addition to any other benefits available to such Participant (or Beneficiary)
under any other plan, program or agreement maintained by the Company. The Plan
shall supplement and shall not supersede, modify or amend any other such plan,
program or agreement, except as may otherwise be expressly provided.

 


ARTICLE 9.
CLAIMS PROCEDURES

 

9.1           Presentation of Claim.  No claim for benefits under the Plan is
necessary for payment to be made. Any Participant or Beneficiary of a deceased
Participant who believes that he has not received timely all benefits to which
he is entitled under the Plan (a “Claimant”) may deliver to the Committee a
written claim for a determination with respect to such claim. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred and eighty (180) days of the date
on which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.

 

9.2           Notification of Decision.  The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time, and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

 


(A)           THAT THE CLAIMANT’S REQUESTED DETERMINATION HAS BEEN MADE, AND
THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR

 

9

--------------------------------------------------------------------------------


 


(B)           THAT THE COMMITTEE HAS REACHED A CONCLUSION CONTRARY, IN WHOLE OR
IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, IN WHICH CASE SUCH NOTICE
MUST SET FORTH, IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT:


 

(I)            THE SPECIFIC REASON(S) FOR THE DENIAL OF THE CLAIM, OR ANY PART
OF IT;

 

(II)           SPECIFIC REFERENCE(S) TO PERTINENT PROVISIONS OF THE PLAN UPON
WHICH SUCH DENIAL WAS BASED;

 

(III)          A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION OF WHY SUCH MATERIAL
OR INFORMATION IS NECESSARY;

 

(IV)          AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE SET FORTH IN
SECTION 9.3 BELOW; AND

 

(V)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT DETERMINATION ON REVIEW.

 

9.3           Review of a Denied Claim.  On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim.
The Claimant (or the Claimant’s duly authorized representative):

 


(A)           MAY, UPON REQUEST AND FREE OF CHARGE, HAVE REASONABLE ACCESS TO,
AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED
IN APPLICABLE ERISA REGULATIONS) TO THE CLAIM FOR BENEFITS;


 


(B)           MAY SUBMIT WRITTEN COMMENTS OR OTHER DOCUMENTS; AND/OR


 


(C)           MAY REQUEST A HEARING, WHICH THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY GRANT.


 

9.4           Decision on Review.  The Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 


(A)           SPECIFIC REASONS FOR THE DECISION;

 

10

--------------------------------------------------------------------------------


 


(B)           SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN PROVISIONS UPON WHICH
THE DECISION WAS BASED;


 


(C)           A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST
AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF, ALL DOCUMENTS, RECORDS
AND OTHER INFORMATION RELEVANT (AS DEFINED IN APPLICABLE ERISA REGULATIONS) TO
THE CLAIMANT’S CLAIM FOR BENEFITS; AND


 


(D)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A).


 


ARTICLE 10.
MISCELLANEOUS

 

10.1         Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a), and that “is unfunded and
is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A.

 

10.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company (or any subsidiary). For
purposes of the payment of benefits under this Plan, any and all of the assets
of the Company (and its subsidiaries) shall be, and remain, general, unpledged
and unrestricted assets. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

10.3         Company’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan, and it shall have no obligation to a
Participant or Beneficiary under the Plan except as expressly provided in the
Plan.

 

10.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

11

--------------------------------------------------------------------------------


 

10.5         Not a Contract of Employment.  The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between the Company
(or any subsidiary) and any Participant. Such employment is hereby acknowledged
to be an “at will” employment relationship that can, subject to applicable law,
be terminated at any time for any reason, or no reason, with or without cause,
and with or without notice, unless expressly provided in a written employment
agreement. Nothing in the Plan shall be deemed to give a Participant the right
to be retained in the service of the Company (or any subsidiary), in any
capacity or to interfere with the right of the Company (or any subsidiary) to
discipline or discharge the Participant at any time.

 

10.6         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to, the Participant taking such physical
examinations as the Committee may deem necessary.

 

10.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

10.8         Captions.  The captions of the articles, sections and paragraphs of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

10.9         Governing Law.  Subject to ERISA, the provisions of the Plan shall
be construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

10.10       Notice.  Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Countrywide Financial Corporation

4500 Park Granada

Calabasas, CA  91302

Attn: Chief Administrative Officer

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant, as reflected in the Company’s
records.

 

12

--------------------------------------------------------------------------------


 

10.11       Withholding.  The Company shall withhold from any payments to be
made to a Participant (or Beneficiary) under this Plan all federal, state and
local income, employment and other taxes required to be withheld in connection
with such payments, in amounts and in a manner to be determined in the Company’s
sole discretion.

 

10.12       Successors.  The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

10.13       Spouse’s Interest.  The interest, if any, in the benefits hereunder
of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

10.14       Validity.  In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

10.15       Incompetent.  If the Committee determines, in its sole discretion,
that a benefit under the Plan is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

10.16       Insurance.  The Company, on its own behalf or on behalf of the
trustee of the Trust, and, in its sole discretion, may apply for and procure
insurance on the life of any Participant, in such amounts and in such forms as
the Trust may choose. The Company or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has signed this Plan document as of April 13,
2006.

 

 

Countrywide Financial Corporation

 

 

 

 

 

/s/ Marshall Gates

 

 

Marshall Gates,

 

Senior Managing Director,

 

Chief Administrative Officer

 

 

14

--------------------------------------------------------------------------------